NO. 12-08-00179-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


EMANUEL LYNN TURNER,                           §     APPEAL FROM THE 217TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     ANGELINA COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of two counts of sexual assault of a child.  We have received the
trial court’s certification showing that this is a plea bargain case and Appellant has no right to appeal. 
See Tex. R. App. P. 25.2(d).  The certification is signed by Appellant and his counsel.  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered May 7, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




(DO NOT PUBLISH)